Citation Nr: 0740497	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-32 611A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier that November 6, 
2001, for the award of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1966 to March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The August 1997 rating decision denying entitlement to 
service connection for tinnitus is final.

3.  The veteran's application to reopen his claim for 
entitlement to service connection for tinnitus was received 
by VA on November 6, 2001; there is no evidence of any 
earlier pending formal or informal claim.


CONCLUSION OF LAW

The criteria for an effective date earlier than November 6, 
2001, for the award of service connection for tinnitus have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim by correspondence 
dated in April 2002.  That letter notified the veteran of 
VA's responsibilities in obtaining information to assist in 
completing his claims, identified the veteran's duties in 
obtaining information and evidence to substantiate his 
claims, and requested that he send in any evidence in his 
possession that would support his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Although the veteran has not been provided with the VCAA 
requirements of the duty to assist and duty to notify as it 
pertains to the issue of earlier effective date, this claim 
is a downstream issue from the grant of service connection.  
Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General 
Counsel has held that no VCAA notice is required for such 
downstream issues, and that a Court decision suggesting 
otherwise was not binding precedent.  VAOPGCPREC 8-2003, 69 
Fed.Reg. 25180 (May 5, 2004); cf. Huston v. Principi, 17 Vet. 
App. 370 (2002).  The Board is bound by the General Counsel's 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  VAOPGCPREC 8-
2003; 69 Fed.Reg. 25180 (May 5, 2004).  While this logic is 
called into some question in a recent Court case, neither 
this case nor the GC opinion has been struck down.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Further, as discussed below information in the folder 
provides sufficient information to allow decision to be 
entered on the matters decided herein. 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue on appeal have been met 
and all identified and authorized records relevant to the 
matter have been requested or obtained.  Further attempts to 
obtain additional evidence would be futile.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

The effective date for an award of disability compensation 
based on an original claim for direct service connection, if 
the claim is received within one year after separation from 
service, shall be the day following separation from active 
service or the date entitlement arose; otherwise, and for 
reopened claims, it shall be the date of receipt of the 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.400 (2007).  VA regulations also provide that the terms 
claim and application mean a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p) (2007).  Generally, the date of receipt of a claim 
is the date on which a claim, information, or evidence is 
received by VA.  38 C.F.R. § 3.1(r).

Previous determinations which are final and binding, 
including decisions of service connection, will be accepted 
as correct in the absence of clear and unmistakable error 
(CUE).  Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(2007).

The Court has held that an application that had been 
previously denied could not preserve an effective date for a 
later grant of benefits based on a new application.  Wright 
v. Gober, 10 Vet. App. 343, 346-47 (1997); see also 
Washington v. Gober, 10 Vet. App. 391, 393 (1997) ("The fact 
that the appellant had previously submitted claim 
applications, which had been denied, is not relevant to the 
assignment of an effective date based on a current 
application.").  The Court has held that the failure to 
consider evidence which may be construed as an earlier 
application or claim, formal or informal, that would have 
entitled the claimant to an earlier effective date is 
remandable error.  See Lalonde v. West, 7 Vet. App. 537, 380 
(1999); see also 38 U.S.C.A. § 7104(a); Servello v. 
Derwinski, 3 Vet. App. 196, 198-99 (1992).  The Court has 
held, however, that the Board is not required to conjure up 
issues that were not raised by an appellant.  See Brannon v. 
West, 12 Vet. App. 32 (1998).

In this case, a review of the record reveals the veteran 
complained of hearing loss on VA examination in April 1971.  
A July 1971 rating decision found no evidence of hearing 
loss.  An initial claim for entitlement to service connection 
for tinnitus was first received on June 19, 1996.  VA 
audiology examination in May 1997 noted the veteran 
complained of tinnitus which began during active service.  It 
was also noted he had a history of post-service industrial 
noise exposure as a truck driver.  No diagnosis or additional 
comment as to tinnitus was provided.  A May 1997 
audiology/ear disease examination noted the veteran reported 
a history of combat noise exposure as a mortar man during 
service in Vietnam.  The diagnoses included bilateral high 
frequency sensorineural hearing loss, consistent with 
presbycusis and possible noise trauma now obscured, and 
tinnitus secondary to high frequency sensorineural hearing 
loss.  

In an August 1997 rating decision the RO denied entitlement 
to service connection for tinnitus.  It was noted the 
evidence did not link the present disorder to service because 
there were no complaints of tinnitus during service and 
because the etiology of the veteran's tinnitus was not 
conclusive.  Records show the veteran and his representative 
were appropriately notified of the determination, but that a 
notice of disagreement was not received within the period for 
a timely appeal.  

Correspondence received on November 6, 2001, was accepted as 
an application to reopen the service connection claim and 
service connection was subsequently established from this 
date.

In his September 2003 notice of disagreement the veteran 
asserted an earlier effective date for tinnitus was warranted 
because VA failed to conduct a thorough series of diagnostic 
tests when he complained about a possible hearing problem 
shortly after his discharge from service.  He expressed his 
belief that service connection for tinnitus should be 
effective retroactive to the time he first complained of a 
hearing problem.  In his October 2005 substantive appeal he 
claimed, that the RO, in the August 1997 rating decision, 
should have given greater weight to his certificate of 
discharge identifying his service as a mortar man.  

Based upon the evidence of record, the Board finds that an 
effective date earlier than November 6, 2001, for the grant 
of entitlement to service connection for tinnitus is not 
warranted.  

In the recent case of Rudd v. Nicholson, 20 Vet. App. 296 
(2006), the veteran sought earlier effective dates for 
various benefits, by attempting to overcome final unappealed 
rating determinations dated years earlier.  The United States 
Court of Appeals for Veterans Claims held that a final 
decision of the Secretary was subject to revision only on the 
grounds of clear and unmistakable error, or upon the 
presentation of new and material evidence to reopen.  
However, because the proper effective date for an award based 
on a claim to reopen can be no earlier than the date on which 
that claim was received, only a request for revision based on 
CUE could result in the assignment of an earlier effective 
date for the appellant's awards. The Court concluded that 
there was no proper claim, and dismissed the case.

Applying the holding in Rudd to the facts of this case, the 
Board finds that the veteran did not timely appeal the rating 
actions of August 1997 and that decision became final.  He 
has not raised the issue of CUE in that rating action. 
Therefore, this claims is not proper, and is dismissed.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to an effective date earlier that November 6, 
2001, for the award of service connection for tinnitus is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


